Title: To George Washington from Major General Horatio Gates, 24 September 1779
From: Gates, Horatio
To: Washington, George


        
          Sir
          providence 24th September 1779
        
        I have the Honour to inclose for Your Excellency’s Determination, a petition I have just received from the Canadian Soldiers in Col: James Livingston’s Regiment. Baron Stuben assured me, he would make such Report of that Regiment to your Excellency, as would induce some orders to be taken thereupon, the most Beneficial to the public Service; at present they are a very unprofitable Corps to the States—The Men in it are greatly disgusted, and desert very fast. They were a few Days ago but 109 Rank and File.
        Yesterday I received the other Inclosure from Lt Col. Macpherson, and Captn Ross of the 73d Regt. such Orders as Your Excellency is pleased to give upon Their petition, I shall immediately send to them at Cambridge.
        I should be Glad to Know from Your Excellency, when the

Operation of the Resolve of Congress of the 18th of last Month, for raising the Subsistence Money of the Army to One Hundred Dollars for each extra Ration, is to Commence. The Militia who came here for the Month of August, to Supply the place of Jackson’s Regiment, Demanded it from that Day. I have Declined paying it to any Corps, until I receive Your Excellencys Orders on The Subject. How are the Staff to be consider’d.
        Tuesday I received Your Excellencys Letter of The 14th Instant from Fish-kill, Your Orders with Regard to Holding the Troops in readyness to March shall be Stricktly Obeyed—I have a ⟨small⟩ Fast Sailing Sloop.
      